DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on April 2, 2020. 
Claims 1-20 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2020 and October 19, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1-20:
Claims 1-10 are directed to a method, claims 11-15 are directed to a non-transitory computer-readable media, and claims 16-20 are directed to an affective-cognitive load-based device which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified claim 1 as the claim that represents the claimed invention for analysis. Claims 11 and 16 are similar to independent claim 1. Claims 1, 11, and 16 recite the limitations of “determining… an affective-cognitive load” and “determining… a user readiness state”. These steps fall into the mental processes grouping of abstract ideas as these limitations could be done mentally for example using a pen and paper to graphing the values associated with a cognitive load and emotional state. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. 
With respect to claims 1, 11, and 16, other than reciting a computer and a processor, nothing in claim limitations precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claims 1, 11, and 16 recites a computer and a processor, which is a generic part being applied to the recited abstract limitations. The “receiving… sensor data”, “computing… a cognitive load”, “computing… an affective load”, and “causing one or more actions to occur” of claims 1, 11, and 16 is insignificant extra-solution activity as it is merely data gathering and data processing. The “causing one or more actions to occur” comprises “generating an output signal that causes the ADAS to change at least one ADAS parameter” which could be merely data outputting. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 11, and 16 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0116-0119] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 1, 11, and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 11, and 16 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotake et al. (US 20190239795 A1). 
Regarding claims 1-4, 6-14, and 16-18: 
With respect to claims 1, 11, and 16, Kotake teaches: 
receiving, from at least one sensor, sensor data associated with an environment; (“An example of the sensor for obtaining LoS is represented by a camera and an image processing unit (either integrated or separated from the camera)” [0109]) 
computing, based on the sensor data, a cognitive load associated with a user within the environment; (“FIG. 12 shows how cognitive and emotional states can be measured by way of objective and repeatable measurements… An example of the sensor for obtaining LoS is represented by a camera and an image processing unit (either integrated or separated from the camera), wherein the camera and/or the processing unit are differently set in order to acquire a signal related to the cognitive state (e.g. any one or a combination of the following examples: the position of LoS, the track of LoS, the LoS speed, the speed of following objects by the eye(s), the congestion angle, and/or the angle of field of vision, etc.) or a signal related to the emotion state (any one or a combination of the following examples: size of pupils, number of blinks, etc.).” [0109]) 
computing, based on the sensor data, an affective load associated with an emotional state of the user; (“FIG. 12 shows how cognitive and emotional states can be measured by way of objective and repeatable measurements… image recognition for recognizing facial expressions or patterns of facial expressions that are associated to a certain emotional state…With reference to the emotional state sensors, it is noted that for instance the emotional state can be obtained on the basis of (i) brain related parameter(s) and/or (ii) appearance related parameter(s) and/or other parameter(s). ” [0109]) 
determining, based on both the cognitive load at the affective load, an affective-cognitive load; (“a mental state can be modeled by a combination of a cognitive state and an emotional state of a person…The cognitive state is directly measureable, since it directly relates to the execution of a task by the person… emotional states of a person are presumed to be hard wired and physiologically (i.e. not culturally) distinctive; further, being based also on arousal (i.e. a reaction to a stimuli), emotions can be indirectly obtained from measurements of physiological parameters objectively obtained by means of suitable sensors” [0106]) where mental state is comparable to the affective-cognitive load as it is the combination of cognitive and affective state of a person.
determining, based on the affective-cognitive load, a user readiness state associated with the user; (“the mental state of the person can be obtained with high accuracy… the estimation of the emotional state can be optionally combined with the detection of a cognitive state in order to further increase the accuracy in the estimation of the overall mental state.” [0134], “the overall mental state can be more accurately assessed based on both the estimated cognition and the estimated emotion; thus, a safer driving can be obtained (since the vehicle driving is assisted when it is really needed) thanks to a more accurate estimation of the mental state.” [0139]) 
causing one or more actions to occur based on the user readiness state; (“in applications like promoting drive safety, automatic systems can automatically react when a potential hazardous situation is detected, wherein the hazardous situation is linked to the detection of a mental state deemed as hazardous. Thus, if the mental state can be more accurately determined, the automatic reaction can more accurately obtained, and an increased safety achieved.” [0134]) 
at least one sensor configured to acquire sensor data; (“An example of the sensor for obtaining LoS is represented by a camera and an image processing unit (either integrated or separated from the camera), wherein the camera and/or the processing unit are differently set in order to acquire a signal related to the cognitive state” [0109]) 
a memory storing a user readiness application; (“obtains information indicating an activity of the subject, and generates learning data representing a relationship between the obtained information indicating the emotion of the subject and the obtained information indicating the activity of the subject and stores the learning data into a memory” [0007]) 
a processor that is coupled at least to the memory; (“An emotion estimation method implemented by an emotion estimation apparatus including a processor and a memory” [0053]) 

With respect to claim 2, Kotake, as shown in the rejection above, discloses the limitations of claim 1. 
Kotake teaches a cognitive and emotional state estimation system of claim 1. Kotake further teaches:
the affective load comprises an arousal value and a valence value; (“the information indicating an emotion of a subject is preferably expressed in a two-dimensional coordinate system having a first axis representing an arousal state and a second axis representing a valence state, and the estimated current emotion is output as values corresponding to the arousal state and the valence state.” [0151]) 
determining the affective-cognitive load comprises: searching, based on the cognitive load, the arousal value, and the valence value, one or more lookup tables that include entries specifying affective- cognitive loads; (“provides an apparatus including a learning data updating unit that compares an emotion value estimated by the emotion estimation unit with a range of correct values for the emotion, and updates the learning data stored in the memory based on a result of the comparison” [00013], “a learning data generation unit configured to generate learning data representing a relationship between the stored information indicating the emotion of the subject, and the stored information indicating the activity of the subject and store the learning data into a memory” [0017]. “obtained learning data can be stored, and used to estimate a current emotional state of a person. In fact, when information about a current activity of a subject are obtained, the learning data can be used together with the obtained information about a current activity to estimate the emotional state of the subject” [0125]) which the information relating to arousal and valence values and parameters related to the affective cognitive load are stored and can be looked up for comparison for different emotional values. 
identifying an entry included in the one or more lookup tables, wherein the entry corresponds to a set of the cognitive load, the arousal value, and the valence value; (“provides an apparatus including a learning data updating unit that compares an emotion value estimated by the emotion estimation unit with a range of correct values for the emotion, and updates the learning data stored in the memory based on a result of the comparison” [00013], “the estimated emotions are estimated as sets of arousal value and valence value, and thus the emotional state can be expressed by coordinates in the two dimensional coordinate system” [0151]) 

With respect to claims 3, 12, and 17, Kotake, as shown in the rejection above, discloses the limitations of claims 1, 11, and 16. 
Kotake teaches a cognitive and emotional state estimation system of claims 1, 11, and 16. Kotake further teaches the sensor data comprises image data; (“An example of the sensor for obtaining LoS is represented by a camera and an image processing unit (either integrated or separated from the camera)” [0109]) 

With respect to claims 4 and 18, Kotake, as shown in the rejection above, discloses the limitations of claims 1 and 16. 
Kotake teaches a cognitive and emotional state estimation system of claims 1 and 16. Kotake further teaches: 
the affective load comprises an arousal value and a valence value; (“the information indicating an emotion of a subject is preferably expressed in a two-dimensional coordinate system having a first axis representing an arousal state and a second axis representing a valence state, and the estimated current emotion is output as values corresponding to the arousal state and the valence state.” [0151]) 
determining the affective-cognitive load comprises applying an algorithmic technique to compute the affective-cognitive load as a function of the cognitive load and at least one of the arousal value or the valence value; (“the control unit of the apparatus according to the present embodiment is configured to provide a degree of control of the manufacturing line inversely corresponding to at least one amongst a degree of estimated arousal and a degree of estimated valence included in the estimated current emotion. By degree is herein meant a level of production or productivity for the manufacturing line, e.g. dependent on the speed of operation/movement of one or more of its components, wherein the degree of production/productivity is changed in a way that is inverse to degree of the emotional state and/or degree of cognitive state” [0208]) 

With respect to claims 6 and 13, Kotake, as shown in the rejection above, discloses the limitations of claims 1 and 11. 
Kotake teaches a cognitive and emotional state estimation system of claims 1 and 11. Kotake further teaches: 
determining one or more eye parameters from image data included in the sensor data; (“Facial image analysis of facial expression(s) (as captured for instance by a camera): for instance, using pixel information such as RGB value and intensities, one or more parameters including the angles of the eyebrows, the angle of the mouth, the degree of mouth opening, and/or the degree of eye openings are calculated” [0113], “The eye movement EM, e.g. by measuring the eye movement speed and the pupil size (e.g. based on captured images(s) or video(s) on a subject)” [0129]
computing the cognitive load from the one or more eye parameters; (“LoS (Line of Sight) measurements can be performed for estimating or determining the cognitive state and/or the emotion state… the camera and/or the processing unit are differently set in order to acquire a signal related to the cognitive state (e.g. any one or a combination of the following examples: the position of LoS, the track of LoS, the LoS speed, the speed of following objects by the eye(s), the congestion angle, and/or the angle of field of vision, etc.)” [0109]) 
determining a pre-defined emotion from the sensor data; (“image recognition for recognizing facial expressions or patterns of facial expressions that are associated to a certain emotional state… LoS (Line of Sight) measurements can be performed for estimating or determining the cognitive state and/or the emotion state… a signal related to the emotion state (any one or a combination of the following examples: size of pupils, number of blinks, etc.)” [0109]) 
identifying an arousal value corresponding to the pre-defined emotion; (“Facial image analysis of facial expression(s) (as captured for instance by a camera)… the emotion can then be determined (preferably, automatically by a hardware/software unit) based on the combination of one or more such parameters using available set of templates defining the relationship between those parameters and emotions” [0113], “output values may be an arousal value and a valence value (the coordinates in the two-dimensional system), or the variation in the arousal value and valence value. In other words, the estimated emotions are estimated as sets of arousal value and valence value” [0151]) 
identifying a valence value corresponding to the pre-defined emotion; (“Facial image analysis of facial expression(s) (as captured for instance by a camera)… the emotion can then be determined (preferably, automatically by a hardware/software unit) based on the combination of one or more such parameters using available set of templates defining the relationship between those parameters and emotions” [0113], “output values may be an arousal value and a valence value (the coordinates in the two-dimensional system), or the variation in the arousal value and valence value. In other words, the estimated emotions are estimated as sets of arousal value and valence value” [0151])
the arousal value and the valence value are included in the affective load; “output values may be an arousal value and a valence value (the coordinates in the two-dimensional system), or the variation in the arousal value and valence value. In other words, the estimated emotions are estimated as sets of arousal value and valence value” [0151])

With respect to claim 7, Kotake, as shown in the rejection above, discloses the limitations of claim 1. 
Kotake teaches a cognitive and emotional state estimation system of claim 1. Kotake further teaches causing the one or more actions to occur based on the user readiness state comprises causing an output device to generate an output signal based on the user readiness state; (“in applications like promoting drive safety, automatic systems can automatically react when a potential hazardous situation is detected, wherein the hazardous situation is linked to the detection of a mental state deemed as hazardous. Thus, if the mental state can be more accurately determined, the automatic reaction can more accurately obtained, and an increased safety achieved.” [0134]) 

With respect to claim 8, Kotake, as shown in the rejection above, discloses the limitations of claim 7. 
Kotake teaches a cognitive and emotional state estimation system of claim 7. Kotake further teaches the output signal causes the output device to change at least one operating parameter; (“the driving assistance may include an active control of the vehicle by the assisting unit during driving: for instance, if the estimated emotion is found to be associated to an hazardous situation, the control unit (or any other unit suitable for automatically or semi automatically driving the vehicle) may act on components of the vehicle like the brakes to slow down the vehicle, and/or on the steering wheel to take over control (e.g. an automatic pilot) or to stop the vehicle.” [0138]) 

With respect to claim 9, Kotake, as shown in the rejection above, discloses the limitations of claim 7. 
Kotake teaches a cognitive and emotional state estimation system of claim 7. Kotake further teaches the output signal causes at least one notification message to be emitted from the output device; (“The feedback may be represented for instance by one or more messages (in the form of text, audio, and/or video, etc.) suggesting certain activities to undertake or lifestyle to follow, or one or more stimuli signals induced on the subject (for instance, audio/video signal to induce stimulation on the subject, and/or an electric signal inducing stimulation on the subject, etc.). For example, the feedback may be provided when the estimated arousal value and/or the estimated valence value meet a predetermined condition” [0213]) 

With respect to claim 10, Kotake, as shown in the rejection above, discloses the limitations of claim 7. 
Kotake teaches a cognitive and emotional state estimation system of claim 7. Kotake further teaches the output signal causes one or more lights to change brightness; (“The feedback may be represented for instance by one or more messages (in the form of text, audio, and/or video, etc.) suggesting certain activities to undertake or lifestyle to follow, or one or more stimuli signals induced on the subject (for instance, audio/video signal to induce stimulation on the subject, and/or an electric signal inducing stimulation on the subject, etc.)” [0213]) This shows that light indications such as a visual notification can be displayed, therefore changing the light brightness. 

With respect to claim 14, Kotake, as shown in the rejection above, discloses the limitations of claim 11. 
Kotake teaches a cognitive and emotional state estimation system of claim 11. Kotake further teaches the sensor data comprises biometric data including at least one of a pupil size, a heart rate, a galvanic skin response, or a blood oxygenation level; (“The activity information can be obtained, as also later discussed, by other measurements like for instance based on any one or any combination of: Skin potential activity G, e.g. by measuring the galvanic skin response (GSR)… The eye movement EM, e.g. by measuring the eye movement speed and the pupil size (e.g. based on captured images(s) or video(s) on a subject)” [0127-0129], “the activity sensor can be a sensor capable of measuring heart electrical activity H, skin potential activity G, motion BM, activity amount Ex, etc” [0125]) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotake et al. (US 20190239795 A1) in view of Mahmoud et al. (US 20190197330 A1).
Regarding claims 5 and 15: 
With respect to claim 5, Kotake, as shown in the rejection above, discloses the limitations of claim 4. 
Kotake teaches a cognitive and emotional state estimation system of claim 4. Kotake further teaches the algorithmic technique includes applying a Weibull distribution function based on the cognitive load and the arousal value; (“the control unit of the apparatus according to the present embodiment is configured to provide a degree of control of the manufacturing line inversely corresponding to at least one amongst a degree of estimated arousal and a degree of estimated valence included in the estimated current emotion. By degree is herein meant a level of production or productivity for the manufacturing line, e.g. dependent on the speed of operation/movement of one or more of its components, wherein the degree of production/productivity is changed in a way that is inverse to degree of the emotional state and/or degree of cognitive state” [0208]) 
However, while Kotake teaches a correlation between the cognitive load and the arousal value, Kotake does not teach the algorithmic technique of using a distribution function. Mahmoud teaches: 
“The analysis of the one or more video frames can be based on one or more classifiers. A classifier can be an algorithm, heuristic, function, or piece of code that can be used to identify into which of a set of categories a new or existing observation, sample, datum, etc. should be placed. The decision to place an observation into a category can be based on training the algorithm or piece of code by analyzing a known set of data, known as a training set. The training set can include data for which category memberships of the data can be known” [0071], “Classification can be based on various types of algorithms, heuristics, codes, procedures, statistics, and so on. Many techniques exist for performing classification. This classification of one or more observations into one or more groups can be based on distributions of the data values, probabilities” [0072]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Kotake’s cognitive and emotional state estimation system with Mahmoud’s distribution algorithm in order to improve the emotion estimation because (“The determinations of cognitive states and the vehicle manipulations directly benefit vehicle operator or passenger convenience and comfort, improve road safety, enhance transportation experiences, etc. Further, collecting cognitive state data enables manipulation of vehicle operating characteristics and vehicle environmental experiences for the operators and passengers” See Mahmoud [0036]) and “use multiple learning algorithms to obtain better predictive performance” See Mahmoud [0067]). 

With respect to claim 15, Kotake, as shown in the rejection above, discloses the limitations of claim 11. 
Kotake teaches a cognitive and emotional state estimation system of claim 11. Kotake further teaches:
computing, based on the sensor data, a second cognitive load associated with a second user within the environment; (“FIG. 12 shows how cognitive and emotional states can be measured by way of objective and repeatable measurements… An example of the sensor for obtaining LoS is represented by a camera and an image processing unit (either integrated or separated from the camera), wherein the camera and/or the processing unit are differently set in order to acquire a signal related to the cognitive state (e.g. any one or a combination of the following examples: the position of LoS, the track of LoS, the LoS speed, the speed of following objects by the eye(s), the congestion angle, and/or the angle of field of vision, etc.) or a signal related to the emotion state (any one or a combination of the following examples: size of pupils, number of blinks, etc.).” [0109]) 
computing, based on the sensor data, a second affective load associated with a second emotional state of the second user; (“FIG. 12 shows how cognitive and emotional states can be measured by way of objective and repeatable measurements… image recognition for recognizing facial expressions or patterns of facial expressions that are associated to a certain emotional state…With reference to the emotional state sensors, it is noted that for instance the emotional state can be obtained on the basis of (i) brain related parameter(s) and/or (ii) appearance related parameter(s) and/or other parameter(s). ” [0109])
determining, based on both the second cognitive load at the affective load, a second affective-cognitive load; (“a mental state can be modeled by a combination of a cognitive state and an emotional state of a person…The cognitive state is directly measureable, since it directly relates to the execution of a task by the person… emotional states of a person are presumed to be hard wired and physiologically (i.e. not culturally) distinctive; further, being based also on arousal (i.e. a reaction to a stimuli), emotions can be indirectly obtained from measurements of physiological parameters objectively obtained by means of suitable sensors” [0106]) where mental state is comparable to the affective-cognitive load as it is the combination of cognitive and affective state of a person.
determining, based on the aggregate affective-cognitive load, an aggregate user readiness state associated with both the user and the second user; (“the mental state of the person can be obtained with high accuracy… the estimation of the emotional state can be optionally combined with the detection of a cognitive state in order to further increase the accuracy in the estimation of the overall mental state.” [0134], “the overall mental state can be more accurately assessed based on both the estimated cognition and the estimated emotion; thus, a safer driving can be obtained (since the vehicle driving is assisted when it is really needed) thanks to a more accurate estimation of the mental state.” [0139])
causing one or more actions to occur based on the aggregate user readiness state; (“in applications like promoting drive safety, automatic systems can automatically react when a potential hazardous situation is detected, wherein the hazardous situation is linked to the detection of a mental state deemed as hazardous. Thus, if the mental state can be more accurately determined, the automatic reaction can more accurately obtained, and an increased safety achieved.” [0134])
However, while Kotake teaches the process of determining cognitive and emotional state, Kotake does not teach this process being associated with a second user. However, Mahmoud teaches: 
combining the affective-cognitive load and the second affective-cognitive load to generate an aggregate affective-cognitive load; “collecting cognitive state data enables manipulation of vehicle operating characteristics and vehicle environmental experiences for the operators and passengers.” [0036], “The flow 200 includes generating a combined cognitive metric 240 for the vehicle occupant and the one or more additional occupants.” [0048]. “The aggregated cognitive state data can be determined for an occupant of the first vehicle, other occupants of the first vehicle, occupants of the additional vehicles, etc. The aggregated cognitive state can be used to determine an aggregated mental state, an aggregated emotional state, an aggregated mood, and so on” [0050]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Kotake’s cognitive and emotional state estimation system with Mahmoud’s aggregated cognitive and emotional state estimation with a second user because (“The determinations of cognitive states and the vehicle manipulations directly benefit vehicle operator or passenger convenience and comfort, improve road safety, enhance transportation experiences, etc. Further, collecting cognitive state data enables manipulation of vehicle operating characteristics and vehicle environmental experiences for the operators and passengers” See Mahmoud [0036]). 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotake et al. (US 20190239795 A1) in view of Spasojevic et al. (US 10399575 B2). 
Regarding claims 19 and 20: 
With respect to claim 19, Kotake, as shown in the rejection above, discloses the limitations of claim 16. 
Kotake teaches a cognitive and emotional state estimation system of claim 16. Kotake does not teach but Spasojevic teaches the affective-cognitive load-based device is included in an advanced driver assistance system (ADAS) of a vehicle; (many drivers do not recognize when their cognitive loads increase past a comfortable level and they begin to exhibit unsafe driving behaviors associated with distracted driving. For this reason, the ADAS 250 includes, without limitation, a cognitive load driving assistant 260.” (column 14, lines 63-67))
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Kotake’s cognitive and emotional state estimation system with Spasojevic’s ADAS system because (“the functionality included in the ADAS 250 may supplement, enhance, and/or automate functionality provided by other components included in the vehicle to decrease the likelihood of accidents or collisions in challenging conditions and/or driving scenarios.” See Spasojevic (column 4, lines 50-54)

With respect to claim 20, Kotake, as shown in the rejection above, discloses the limitations of claim 19. 
Kotake teaches a cognitive and emotional state estimation system of claim 19. Kotake does not teach but Spasojevic teaches the processor configured to cause one or more actions to occur comprises generating an output signal that causes the ADAS to change at least one ADAS parameter; (“the cognitive load driving assistant 260 may work in conjunction with the navigation subsystem 246 and/or other elements included in the ADAS 250 to increase driving safety based on one or more predictive heuristics… upon detecting elevated cognitive loads of the driver or nearby drivers, the cognitive load driving assistant 260 could modify one or more ADAS parameters to increase the conservatism of the ADAS 250” (column 8, lines 51-66)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Kotake’s cognitive and emotional state estimation system with Spasojevic’s ADAS system because (“the functionality included in the ADAS 250 may supplement, enhance, and/or automate functionality provided by other components included in the vehicle to decrease the likelihood of accidents or collisions in challenging conditions and/or driving scenarios.” See Spasojevic (column 4, lines 50-54)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662            

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662